Title: Enclosure B: General Account of Income and Expenditure, 4 February 1793
From: Treasury Department,Hamilton, Alexander
To: 



B General Account of Income and Expenditure.

Dr.





Cr.


To net amount of duties on imports and tonnage, and of fines, penalties and forfeitures, as per Account of receipts and expenditures to the end of the year 1791, reported to the House of Representatives the 10th. November, 1792.
6.534.263. 84
By amount of expenditures to the end of the year 1791, as per account of receipts and expenditures to the end of that year, reported to the House of Representatives, the 10th. of November 1792.
3.797.436. 78.


To amount of monies which came into the Treasury, to the same end of the year 1791, from other sources than the general revenues, as per the same Account of receipts and expenditures. Viz:

By amount of expenditures, during the year 1792, as per general account of receipts and expenditures herewith transmitted, marked A, viz:



Total of receipts
4.771.342.43.

Total Debit side of said Account
9.751.136:56.



Deduct this sum received for duties on imports and tonnage, being included in the net Amount above charged
4.339.472.99.

Deduct Cash on hand
783.444.51.






371.869. 44


8.967.692  5.


To product of duties on spirits distilled within the United States, for a half year, ending the 31st. December 1791
150.000.   





To product of duties on impost and tonnage for the year 1791, as estimated
3.900.000.   





To product of duties on spirits distilled within the United States, for the same period, as estimated
400.000.   





To amount of monies which came into the treasury, during the year 1791, from other sources than the general revenues, as per general account of receipts and expenditures herewith transmitted, marked A, Viz:






Total receipts including the balance in Cash at the end of 1791, as credited in said Account
9.751.136.56.






Deduct this sum which was the balance in the treasury at the end of 1791, the same being included in the above totals of revenues and receipts for the same period
973.905:75.








This sum received of Supervisors of the revenue, on account of duties on distilled spirits, being included in the total products above charged
208.942.81.







Deduct this sum received from Collectors of Customs, on account of duties on imports and tonnage, being also included in the total above charged
3.443.070.85.









4.625.919.41









5.125.217. 15.





To proceeds of Bills drawn and disposed of upon our Commissioners in Holland, on account of foreign loans, as per Statement No. III reported to the House of Representatives, the 3d. instant, Viz:
2.304.769:13







To which add for an error in stating the amount of interest which arose on the credit allowed to purchasers of Bills, by the Banks of North America and New York
    1 000.  


Balance being the excess of Income beyond the expenditure to the end of the year 1792
5.114.696. 50.




2.305.769.13.






Deduct this sum included in the receipts into the treasury to the end of the year 1791, as per account of receipts and expenditures, reported to the House of Representatives the 10th. November 1792.
361.391:34







Deduct also this sum included in the receipts during the year 1792, per general account of receipts and expenditures herewith transmitted, marked A.
545.902:89.









907.294.23.









1.398.474. 90.








17.879.825. 33.


17.879.825. 33.








The foregoing Balance is composed, as follows;

I.
Of Cash in the treasury, as per general account of receipts and expenditures, marked A
783.444.51.


II
Of Cash in the Bank of the United States, and the Offices of Discount and Deposit of New York and Baltimore, per Account rendered by the Bank herewith, marked AB
605.883. 8.


III
Of the proceeds of Bills on Amsterdam remaining in deposit in the Bank of North America, including the sum of 156.595.56 dollars, loaned without interest, which loan is credited in the general account of receipts and expenditures, marked A
177.998.86.


IV.
Of the proceeds of Amsterdam bills, not yet received
614.593. 2.


V.
Uncollected residue of duties on spirits distilled within the United States, Viz:




Total as estimated
550.000.   




Deduct sums received into the treasury, and credited in account of receipts and expenditures, marked A
208.942.81.






341.057.19.


VI.
Cash in hands of Collectors of Customs, per Abstract of weekly returns herewith, marked D
151.851.25.


VII.
Bonds unpaid at the end of the year 1792, on account of duties on imports and tonnage, and falling due between that time and May 1794. See Abstract marked E
2.442.069.15.




Dollars
5.116.897.   

Notes.
Places of deposit of the above mentioned Cash, No. I and II.

I.
Cash being balance of Treasurer’s Account




Bank of United States, Philadelphia
109.169.45.




Bank of North America, do.
61.601.30.




Bank of New York, New York
69.019. 8.




Bank of Providence, Providence
28.157.87.




Office of discount and deposit, Boston
154.860.67.




Ditto New York
224.734.51.




Ditto Baltimore
73.653.64




Ditto Charleston
62.015.85.




In hands of Treasurer
   232.14.






783.444.51.


II.
Cash on account of foreign Bills





Bank of United States, Philadelphia
398.348.38.




Office of discount and deposit, New York
195.898.96




Ditto Baltimore
 20.635.74.






  605.883. 8.




Dollars
1.389.327.59.

  
    III.
    Of this sum, 156.595.56 dollars, are considered as in deposit by way of counterbalance to an advance made by the Bank, for the use of the department of war, for the purposes of the Act passed the 3d. of March 1791, for raising and adding another regiment to the military establishment of the United States, and for making further provision for the protection of the frontiers. It has remained without final adjustment, from a doubt, whether the funds, upon which the appropriations, which comprehend the surplus of duties to the end of 1791 are bottomed, are fully sufficient. A sum of about 50.000 dollars, must depend on the existence of certain surpluses upon antecedent appropriations, which, it is believed, will not require the full sums appropriated; but the purposes of those appropriations not being yet fully satisfied, the real state of the business is not yet completely ascertained. An example of this exists in the case of a sum of forty thousand dollars, appropriated for paying off certain specie claims on the Quarter Master’s department, incurred during the late war. It is known that further claims exist, but not to what extent. There are several other cases attended with similar uncertainty. A recent examination leaves some doubt, whether warrants can safely issue to wind up the transaction.
  
  
    V.
    Whether the sum stated here, as outstanding, be correct, must, in a great degree, depend on the accuracy of the estimated product of the duties. It will be observed, that the product, as carried into the Statement, was originally fixed by estimation, and even now the materials in possession of the Treasury, respecting a branch of revenue, for known reasons not yet reduced to perfect order, are unavoidably imperfect, and liable to some error. The estimate may exceed or fall short of the reality, and proportionally affect the outstanding balance. But, however this may turn out, it cannot affect the merits of the Statement. The excess or deficiency of one side of the account would correspond with a like excess or deficiency on the other. The auxiliary Statement, however, marked F, serves to shew, that there can be no material error in the estimate.
  
  
    
        
          VIVII
          }
        
      
    These two items are also liable to some degree of uncertainty. The Cash returns of the Collectors are not being all received up to the end of the year, and some disbursements, which were to be made to that time, not having been completed, the account, which was then in their hands, cannot be pronounced with precision. The difference, however, which may appear, upon a settlement of their accounts, cannot be material. In like manner as monthly abstracts of bonds, up to the end of the year, have not yet been received from some parts, and it has been found necessary to supply the deficiency by a comparative estimate, the result may vary somewhat from the fact. But enough is ascertained, to pronounce that the difference must be inconsiderable, and in reference both to the cash and bonds in the hands of the Collectors, whatever difference may hereafter appear, is liable to the same remark, as to the merits of the Statement, which has been made in regard to the duties on distilled spirits. The differences, in both cases, must resolve themselves into the circumstance of the estimated amounts of the duties proving greater or less than the real amounts (See Abstracts D and E.)
  


Treasury DepartmentFebruary 4th. 1793.
Alexander Hamilton, Secretary of the Treasury.
